DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“first flow path switching member configured to open or close” in claim 23 with the generic placeholder “member” and the function of open/close; with no corresponding structure in the specification. 
“second flow path switching member configured to open or close” in claim 23 with the generic placeholder “member” and the function of open/close; with no corresponding structure in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  
“circulation filter unit configured to supply moisture” of claim 29 with the generic placeholder of unit, the function of supply moisture. The “filter” provides sufficient structure to perform the function.
“purification filter unit configured to filter” of claim 25 with the generic placeholder of unit, the function of filter. The “filter” provides sufficient structure to perform the function.
“a fan unit configured to circulate air” of claim 27 with the generic placeholder of unit, the function of circulate air. The “fan” provides sufficient structure to perform the function.
“recirculation module” of claim 34 with the generic placeholder of module, however no function is present.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Allowable Subject Matter
Claims 23-24 and 27-44 are allowed.
Regarding claim 23, the closest prior art is Nengwen WO 2016/086848. Nengwen teaches a mulifuncitonal storage system comprising a storage chamber, a machinery chamber, a dehumidification part, a circulating air inlet and outlet, and a circulating unit, and a first flow path switching member. Nengwen does not teach the second flow path switching member. The modification would not have been obvious because the Nengwen system uses the first flow path switching member to switch between circulating air through the storage chamber and circulating air through the room; a second switching member is not needed. No prior art, alone or in combination, teaches all the limitations of claim 23.
Claims 24 and 27-44 depend upon claim 23.

Response to Arguments
The following is a response to Applicant’s arguments filed 9 Nov. 2021:

Applicant argues that the claims do not use the word “means” or “step” while reciting sufficient structure, therefore the claims should not be interpreted under 112f.
Examiner disagrees and maintains that the limitations do not recite sufficiently definite structure.

Examiner maintains that “device” is a generic placeholder, and therefore Applicant’s argument that one of ordinary skill would know that the “dehumidification device” is a device that dehumidifies is not persuasive that the limitation provides structure.
Regarding the first and second flow path switching members, the limitation provides no structure of the members. Applicant does not argue that the first and second “flow path switching” recites any structure. Applicant does argue that the specification provides structure in ¶72 of rotating about an axis to selectively switch the flow path. Examiner agrees and the specification provides sufficient structure for the 112f interpretation.
The 112b rejection of the limitations “first flow path switching member configured to open or close” and “second flow path switching member configured to open or close” (which limitations are interpreted under 112f) is withdrawn.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.


Examiner agrees and the rejections are withdrawn. Claims 23-24 and 27-44 are allowed herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/STEPHEN HOBSON/Examiner, Art Unit 1776